

106 HR 8610 IH: China Trade Relations Act of 2020
U.S. House of Representatives
2020-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8610IN THE HOUSE OF REPRESENTATIVESOctober 16, 2020Mr. Smith of New Jersey introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Rules, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo withdraw normal trade relations treatment from, and apply certain provisions of title IV of the Trade Act of 1974 to, products of the People’s Republic of China, and to expand the eligibility requirements for products of the People’s Republic of China to receive normal trade relations treatment in the future, and for other purposes.1.Short titleThis Act may be cited as the China Trade Relations Act of 2020.2.Withdrawal of normal trade relations treatment from the People’s Republic of ChinaNotwithstanding the provisions of title I of Public Law 106–286 (114 Stat. 880) or any other provision of law, effective on the date of the enactment of this Act—(1)normal trade relations treatment shall not apply pursuant to section 101 of that Act to the products of the People’s Republic of China;(2)normal trade relations treatment may thereafter be extended to the products of the People's Republic of China only in accordance with the provisions of chapter 1 of title IV of the Trade Act of 1974 (19 U.S.C. 2431 et seq.), as in effect with respect to the products of the People’s Republic of China on the day before the effective date of the accession of the People’s Republic of China to the World Trade Organization; and(3)the extension of waiver authority that was in effect with respect to the People’s Republic of China under section 402(d)(1) of the Trade Act of 1974 (19 U.S.C. 2432(d)(1)) on the day before the effective date of the accession of the People’s Republic of China to the World Trade Organization shall, upon the enactment of this Act, be deemed not to have expired, and shall continue in effect until the date that is 90 days after the date of such enactment.3.Expansion of bases of ineligibility of People's Republic of China for normal trade relations(a)In generalSection 402 of the Trade Act of 1974 (19 U.S.C. 2432) is amended—(1)in the section heading, by striking Freedom of emigration in East-West trade and inserting East-West trade and human rights; and(2)by adding at the end the following:(f)Additional bases of ineligibility of People's Republic of China for normal trade relations(1)In generalProducts from the People's Republic of China shall not be eligible to receive nondiscriminatory treatment (normal trade relations), the People's Republic of China shall not participate in any program of the Government of the United States which extends credits or credit guarantees or investment guarantees, directly or indirectly, and the President shall not conclude any commercial agreement with the People's Republic of China, during the period—(A)beginning with the date on which the President determines that the People's Republic of China—(i)is in violation of paragraph (1), (2), or (3) of subsection (a);(ii)uses or provides for the use of slave labor;(iii)operates vocational training and education centers or other concentration camps where people are held against their will;(iv)performs or otherwise orders forced abortion or sterilization procedures;(v)harvests the organs of prisoners without their consent; (vi)hinders the free exercise of religion; (vii)intimidates or harasses nationals of the People's Republic of China living outside the People's Republic of China; or(viii)engages in systematic economic espionage against the United States, including theft of the intellectual property of United States persons; and(B)ending on the date on which the President determines that the People's Republic of China is no longer in violation of any of clauses (i) through (viii) of subparagraph (A).(2)Report required(A)In generalAfter the date of the enactment of this subsection, products of the People's Republic of China may be eligible to receive nondiscriminatory treatment (normal trade relations), the People's Republic of China may participate in any program of the Government of the United States which extends credits or credit guarantees or investment guarantees, and the President may conclude a commercial agreement with the People's Republic of China, only after the President has submitted to Congress a report indicating that the People's Republic of China is not in violation of any of clauses (i) through (viii) of paragraph (1)(A). (B)ElementsThe report required by subparagraph (A) shall include information as to the nature and implementation of laws and policies of the People's Republic of China relating to the matters specified in clauses (i) through (viii) of paragraph (1)(A).(C)DeadlinesThe report required by subparagraph (A) shall be submitted on or before each June 30 and December 31 of each year for as long as products of the People's Republic of China receive nondiscriminatory treatment (normal trade relations), the People's Republic of China participates in any program of the Government of the United States which extends credits or credit guarantees or investment guarantees, or a commercial agreement with the People's Republic of China is in effect.(3)Waiver(A)In generalThe President is authorized to waive by Executive order the application of paragraphs (1) and (2) for a 12-month period if the President submits to Congress a report that the President—(i)has determined that such waiver will substantially promote the objectives of this subsection; and(ii)has received assurances that the practices of the People's Republic of China relating to the matters specified in clauses (i) through (viii) of paragraph (1)(A) will in the future lead substantially to the achievement of the objectives of this subsection.(B)Termination of waiverA waiver under subparagraph (A) shall terminate on the earlier of—(i)the day after the waiver authority granted by this paragraph ceases to be effective under paragraph (4); or(ii)the effective date of an Executive order providing for termination of the waiver.(4)Extension of waiver authority(A)RecommendationsIf the President determines that the further extension of the waiver authority granted under paragraph (3) will substantially promote the objectives of this subsection, the President may recommend further extensions of such authority for successive 12-month periods. Any such recommendations shall—(i)be made not later than 30 days before the expiration of such authority;(ii)be made in a document submitted to the House of Representatives and the Senate setting forth the reasons of the President for recommending the extension of such authority; and(iii)include—(I) a determination that continuation of the waiver will substantially promote the objectives of this subsection; and (II)a statement setting forth the reasons of the President for such determination.(B)Continuation in effect of waiverIf the President recommends under subparagraph (A) the further extension of the waiver authority granted under paragraph (3), such authority shall continue in effect until the end of the 12-month period following the end of the previous 12-month extension, unless—(i)Congress adopts and transmits to the President a joint resolution of disapproval under paragraph (5) before the end of the 60-day period beginning on the date the waiver authority would expire but for an extension under subparagraph (A); and(ii)if the President vetoes the joint resolution, each House of Congress votes to override the veto on or before the later of—(I)the last day of the 60-day period referred to in clause (i); or (II)the last day of the 15-day period (excluding any day described in section 154(b)) beginning on the date on which Congress receives the veto message from the President. (C)Termination of waiver pursuant to joint resolution of disapprovalIf a joint resolution of disapproval is enacted into law pursuant to paragraph (5), the waiver authority granted under paragraph (3) shall cease to be effective as of the day after the 60-day period beginning on the date of the enactment of the joint resolution.(5)Joint resolution of disapproval(A)Joint resolution of disapproval definedIn this paragraph, the term joint resolution of disapproval means a joint resolution the matter after the resolving clause of which is as follows: That Congress does not approve the extension of the authority contained in paragraph (3) of section 402(f) of the Trade Act of 1974 with respect to the People's Republic of China recommended by the President to Congress under paragraph (4) of that section on ___., with the blank space being filled with the appropriate date.(B)Procedures in House and SenateThe provisions of subsections (b) through (f) of section 152 shall apply with respect to a joint resolution of approval to the same extent and in the same manner as such provisions apply with respect to a resolution described in subsection (a) of that section, except that subsection (e)(2) of that section shall be applied and administered by substituting Consideration for Debate. (C)Rules of the house of representatives and senateThis paragraph is enacted by Congress—(i)as an exercise of the rulemaking power of the House of Representatives and the Senate, respectively, and as such is deemed a part of the rules of each House, respectively, and supersedes other rules only to the extent that it is inconsistent with such other rules; and(ii)with full recognition of the constitutional right of either House to change the rules (so far as relating to the procedure of that House) at any time, in the same manner and to the same extent as in the case of any other rule of that House..(b)Clerical amendmentThe table of contents for the Trade Act of 1974 is amended by striking the item relating to section 402 and inserting the following:Sec. 402. East-West trade and human rights..